FILED
                             NOT FOR PUBLICATION                             MAR 24 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 SUN CHAE,                                        No. 05-76444

               Petitioner,                        Agency No. A079-656-647

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Sun Chae, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing her appeal from an immigration judge’s

decision denying her application for asylum. We have jurisdiction under 8 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JK/Research
§ 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478,

481 n.1 (1992), and we grant the petition for review and remand.

       Chae testified that during her arrest by Chinese police, she was beaten,

kicked to the ground, deprived of food, water and sleep, and forced to kneel for a

24-hour period. The agency concluded that the harm Chae suffered did not rise to

the level of persecution. Substantial evidence does not support the agency’s

conclusion. See Guo v. Ashcroft, 361 F.3d 1194, 1203 (9th Cir. 2004) (“totality of

circumstances” compelled finding of persecution where petitioner was arrested,

detained for a day and a half and physically abused).

       Accordingly, we grant the petition for review and remand Chae’s asylum

claim to the agency for further proceedings consistent with this disposition. See

INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

       PETITION FOR REVIEW GRANTED; REMANDED.




JK/Research                               2                                       05-76444